Citation Nr: 0516093	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-06 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than July 1, 
2000, for a 70 percent rating for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than July 1, 
2000, for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from June 1958 to June 1966 
and from October 1966 to October 1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in June 
2004 when it was remanded for additional development.

In March 2004, the veteran was notified that the authority of 
his representative, R. Edward Bates, to represent VA 
claimants had been revoked as of July 28, 2003.  He was also 
offered the opportunity to appoint another representative and 
informed that if he did not respond within 30 days, it would 
be assumed that he wants to represent himself.  The veteran 
has not responded to this letter, therefore, the Board 
assumes that he desires to proceed pro se.


FINDINGS OF FACT

1.  The date of receipt of the veteran's claim for an 
increased rating for PTSD and for a TDIU is March 27, 2000, 
the date of his admission to a VA facility for evaluation of 
his PTSD.  

2.  As of March 27, 2000, the veteran's PTSD was productive 
of social and industrial impairment with deficiencies in most 
areas. 

3.  As of March 27, 2000, the veteran's PTSD was 70 percent 
disabling and sufficient to preclude him from maintaining any 
form of substantially gainful employment consistent with his 
education and industrial background.  





CONCLUSIONS OF LAW

1.  The proper effective date for the assignment of a 70 
percent rating for PTSD is March 27, 2000.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.130, 
Diagnostic Code 9411 (2004).

2.  The proper effective date for the award of a TDIU is 
March 27, 2000.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA were enacted during the 
pendency of the veteran's claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in June 2004.  He was given ample time to 
respond.  Thereafter, the veteran's claims were readjudicated 
in January 2005.  Furthermore, in this case, there is no 
indication or reason to believe that the RO's decision would 
have been different had the claims not been adjudicated 
before the notice required by the VCAA and the implementing 
regulations was provided.  Therefore, the Board believes that 
the claims were properly processed following compliance with 
the notice requirements of the VCAA and the implementing 
regulations and that any procedural error by the RO was not 
prejudicial to the veteran. 

Moreover, with respect to the issues decided herein, all 
pertinent, available evidence has been obtained.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

Accordingly, the Board will address the merits of the claims. 

Factual Background

The veteran served on active duty from June 1958 to June 1966 
and from October 1966 to October 1978.

Historically, the veteran was awarded service connection for 
hearing loss disability of the left ear by rating decision 
dated in November 1989.  A noncompensable evaluation was 
assigned, effective January 1989.  The veteran did not appeal 
this decision.

The veteran was awarded service connection for PTSD by rating 
decision dated in July 1996.  A 30 percent evaluation was 
assigned, effective May 1995.  Effective May 1995, the 
veteran's combined disability evaluation was 30 percent.  The 
veteran did not appeal the July 1996 rating decision.

By rating decision dated in September 1997, the RO granted a 
temporary total evaluation because of hospital treatment for 
PTSD in excess of 21 days for the period from July 14, 1997, 
to August 31, 1997.  The issue of entitlement to an increased 
rating for PTSD was deferred.

By rating decision dated in November 1997, the RO granted a 
50 percent rating for PTSD, effective September 1, 1997.  
Effective September 1, 1997, the veteran's combined 
disability evaluation was 50 percent.  The veteran was 
notified of this decision by letter dated in December 1997.

In June 1998, the veteran submitted a claim for an increased 
rating for his PTSD.  In support of his claim, he submitted 
VA outpatient group therapy records dated from August 1997 to 
April 1998.  In September 1997, the veteran stated that his 
only social life was group therapy.  In October 1997, the 
veteran stated that he was still staying in his house and 
thinking about Vietnam.  In November 1997, it was noted that 
the veteran was on vacation for a week.  In December 1997, 
the veteran reported that he wanted nothing to do with 
Christmas; he and his wife would be spending Christmas alone.  
In January 1998, the veteran reported an increase in 
flashbacks, nightmares and sleep problems.  He indicated that 
he and his wife were not getting along.  In March 1998, the 
veteran shared how angry he was; he wanted to stay away from 
people, including his family.  In April 1998, the veteran 
reported that nightmares were keeping him awake.  Medication 
was not helping him to sleep.  In an undated letter 
accompanying these treatment records, Glenn M. Eagle, M.Ed, 
stated that, "during the past nine months [the veteran] has 
related many traumas and how his life with [PTSD] has left 
him isolated and alone in the community plus the 
relation[ship] with his wife is in trouble."  It was noted 
that the veteran had chronic, severe PTSD.

By rating decision dated in June 1998, the RO denied an 
increased rating for PTSD.  The veteran was notified of this 
decision by letter dated in June 1998.  The veteran did not 
appeal this decision.

In July 1999, the veteran submitted a claim for an increased 
rating for PTSD.  In support of his claim, he submitted VA 
outpatient PTSD group therapy records, many of which were 
duplicative of those previously considered by the RO.  
Additional treatment records dated from April 1998 to October 
1998 note the veteran's ongoing treatment for PTSD.  In July 
1998, the veteran stated that he never left his house except 
to attend group therapy.  In August 1998, the veteran 
reported working in his yard, but indicated that he preferred 
to do so by himself. 

An August 1999 VA PTSD examination report notes that the 
veteran was married and lived with his wife.  He last worked 
in January 1995 for a sheriff's department.  The veteran 
reported that he was placed on disability from his job 
because he was "ready to kill some prisoners."  Upon 
examination, the veteran complained of flashbacks, mild sleep 
difficulties, irritability, and anger.  He indicated that he 
felt anxious most of the time.  He reported intrusive, 
distressing thoughts, as well as suicidal thoughts.  He did 
not report any panic attacks or obsessional rituals.  He 
denied crying spells.  The veteran reported that he had 
active interests, such as working around the yard, gardening, 
reading, and using the computer.  He also reported that he 
had only two friends; he preferred to be alone most of the 
time.  Upon examination, the veteran's dress, grooming and 
hygiene were good.  He was alert and oriented.  Behavior was 
appropriate, cooperative and responsive.  Mood was anxious 
and depressed.  The veteran appeared to be tense and 
restless.  He showed some memory difficulties.  Speech was 
clear, relevant and logical.  Affect was appropriate but 
restricted in range.  Psychomotor activity was within normal 
limits.  No psychotic abnormalities of perception, thinking, 
or thought content were noted.  Intermediate and recent 
memories were mildly impaired; remote memory was intact.  
Insight was fair.  Concentration was good.  The examiner 
opined that the veteran did not appear to be so continually 
depressed that he could not function independently, 
appropriately and effectively. 

By rating decision dated in September 1999, the RO denied an 
increased rating for PTSD.  The veteran was notified of this 
decision by letter dated later that same month.  

VA hospitalization records dated from March 27, to March 29, 
2000, note that the veteran was admitted to the in-patient 
PTSD unit for evaluation of suitability for the full PTSD 
program.  Upon admission, the veteran exhibited chronic 
symptoms of severe PTSD, including frequent flashbacks, 
chronic periods of insomnia, depression, anxiety, 
uncontrolled anger, severe social isolation, daily periods of 
intrusive thoughts, hypervigilance and a history of homicidal 
and suicidal thoughts.  The veteran denied active suicidal or 
homicidal intent or ideation.  He displayed no signs of acute 
psychotic thought processes.  The global assessment of 
functioning (GAF) score at discharge was 40.  With regard to 
the veteran's employment status, the examiner opined that the 
veteran was totally disabled.  The veteran was accepted for 
the full PTSD program.

VA hospitalization records dated from May 2000 to June 2000 
note that the veteran was admitted for intensive treatment of 
his PTSD.  He successfully completed the program.  At 
discharge, the veteran was stable.  He reported no thoughts 
or intentions of harming himself or others.  He displayed no 
signs of acute psychotic thought processes.  The GAF score at 
discharge was 40.  

June 2000 VA outpatient PTSD group notes show the veteran's 
ongoing treatment for PTSD.  The veteran reported survivor 
guilt for not being an infantryman in Vietnam.  The veteran's 
therapist noted that the veteran had chronic, severe PTSD and 
was not fit to be gainfully employed.

In July 2000, the veteran submitted a claim for an increased 
rating for PTSD.  

By rating decision dated in August 2000, the RO granted a 
temporary total evaluation because of hospital treatment for 
PTSD in excess of 21 days for the period from May 15, 2000, 
to June 30, 2000.  The issue of entitlement to an increased 
rating for PTSD was deferred.

An August 2000 VA examination report notes that the veteran 
was married and living with his wife.  He had been unemployed 
since 1995.  He complained of insomnia, increased startle 
responses, flashbacks and intrusive thoughts about Vietnam.  
He reported feeling anxious about 95 percent of the time; he 
did not report any panic attacks or obsessional rituals.  He 
stated that his disturbing memories of Vietnam had increased 
and were occurring daily.  He denied having hallucinations or 
delusions.  He reported exaggerated startle responses to 
unexpected, loud noises or unexpectedly being touched from 
behind.  He denied crying spells at the present time.  He 
also denied any assaultive behavior towards others, noting 
that he avoided most people.  In addition, the veteran 
reported suicidal and homicidal ideation, irritability, 
hopeless feelings, lack of energy and reduced interests in 
former activities.  Currently, his main interests were 
reading and being out on the water fishing.  He reported mild 
insomnia.  Upon examination, the veteran's dress, hygiene and 
grooming were adequate.  He was alert and oriented.  Behavior 
was appropriate, cooperative and responsive.  Mood was 
anxious and depressed.  The veteran appeared tense and 
restless.  He never smiled.  Eye contact was fair.  Speech 
was clear, relevant and logical.  Affect was flattened.  
Psychomotor activity was within normal limits.  No psychotic 
abnormalities were noted.  Insight was fair; judgment was 
intact.  Immediate and recent memories were mildly impaired; 
remote memory was intact.  Concentration was mildly impaired.  
The diagnosis was PTSD.

By rating decision dated in September 2000, the RO denied 
entitlement to an increased rating for PTSD.  The veteran was 
notified of this decision in October 2000.

In May 2001, the veteran submitted a notice of disagreement 
with the September 2000 rating decision, asserting that a 
higher rating for his PTSD was warranted.

Also in May 2001, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  He indicated that he last worked full time 
in January 1995.  He reported that he completed two years of 
college.  From 1989 to 1995, the veteran worked in law 
enforcement.

A July 2001 VA examination report notes the veteran's 
complaints of flashbacks five to six days per week.  He 
reported exaggerated startle responses to unexpected, loud 
noises and to being touched or spoken to unexpectedly from 
behind.  The veteran also reported panic attacks and sleep 
difficulties.  He was hypervigilant and excessively 
irritable.  He was socially withdrawn and had difficulty 
concentrating.  The diagnosis was PTSD.  The examiner noted 
that the veteran had no social relationships outside of his 
family, and his family role continued to be limited.  He was 
able to maintain minimal personal hygiene and other basic 
activities of daily living.  

In a November 2001 statement, the veteran's treating VA 
physician stated that based on his level of anxiety, mood 
disturbance and irritability, the veteran would not be able 
to work on a regular basis.  In a December 2001 statement, 
the veteran's treating VA psychologist opined that due to the 
severity of his PTSD, the veteran was totally disabled and 
unemployable.

By rating decision dated in May 2002, the RO granted a 70 
percent rating for PTSD, effective July 1, 2000.  The RO also 
granted entitlement to a TDIU, effective July 1, 2000.  
Effective July 1, 2000, the veteran's combined disability 
evaluation was 70 percent.

In July 2002, the veteran submitted a notice of disagreement 
asserting that earlier effective dates for the award of a 70 
percent rating for PTSD and for the award of TDIU were 
warranted.  



Analysis

The effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date of the award is the later 
of the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  38 C.F.R. § 3.155(a).  

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of claim.  38 C.F.R. § 3.157(b).

I.  Effective Date Prior to July 1, 2000, for a 70 percent 
rating for PTSD

The veteran contends that an effective date earlier than July 
1, 2000, is warranted for the assignment of a 70 percent 
rating for PTSD.  

By rating decision dated in July 1996, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective May 1995.  The veteran was notified of this 
decision by letter dated that same month.  The veteran did 
not appeal the July 1996 rating decision and the decision 
became final.  See 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103.

Thereafter, by rating decision dated in November 1997, the RO 
granted an increased 50 percent rating for PTSD, effective 
September 1, 1997.  Although the veteran was notified of this 
decision by letter dated in December 1997, he did not submit 
a timely appeal and that decision became final.  By rating 
decision dated in June 1998, the RO denied an increased 
(greater than 50 percent) rating for PTSD.  Although the 
veteran was notified of this decision by letter dated that 
same month, he did not submit a timely appeal and that 
decision became final.  By rating decision dated in September 
1999, the RO again denied an increased (greater than 50 
percent) rating for PTSD.  Although the veteran was notified 
of this decision by letter dated that same month, he did not 
submit a timely appeal and that decision became final.  

The veteran subsequently submitted a claim for an increased 
(greater than 50 percent) rating that was received on July 
21, 2000.  In August 2000, the RO granted a temporary total 
evaluation for PTSD for the period from May 15, 2000, to June 
30, 2000.  In May 2002, (based on findings of severe PTSD 
manifested by an inability to establish and maintain 
effective relationships and an inability to obtain and retain 
employment, as noted in statements from the veteran's 
treating physicians dated in November and December 2001 and 
VA examination reports dated in August 2000 and July 2001) 
the RO granted a 70 percent rating for PTSD, effective July 
1, 2000.  

Although the statement received from the veteran on July 21, 
2000, is the first communication subsequent to the final 
rating decision of September 1999 indicating an intent to 
claim entitlement to an increased rating, the proper date of 
receipt of claim for effective date purposes is March 27, 
2000, the date of the veteran's admission to the VA inpatient 
PTSD unit.  

The rating criteria for evaluating PTSD are set forth at 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).  PTSD is to be 
assigned a 50 percent rating when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

In the Board's opinion, the report of the veteran's VA 
hospitalization from March 27, 2000, to March 29, 2000, 
establishes that his PTSD was productive of occupational and 
social impairment, with deficiencies in most areas.  
Specifically, the hospitalization report notes that the 
veteran exhibited symptoms of severe PTSD, including near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively and an 
inability to establish and maintain effective relationships.  
The GAF score was 40; scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  The examiner opined that the 
veteran was totally disabled.  

Accordingly, the preponderance of the evidence supports the 
assignment of an earlier effective date of March 27, 2000, 
for the award of a 70 percent rating for PTSD.  The Board 
notes that an effective date earlier than March 27, 2000, is 
not in order because it is not factually ascertainable prior 
to that date that the disability had increased in severity.  
The Board also notes that although the effective date of 
award is March 27, 2000, payment of benefits would be from 
April 1, 2000, pursuant to 38 C.F.R. § 3.31.  

II.  Effective Date Prior to July 1, 2000, for a TDIU

VA will grant a TDIU when the claimant is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining "substantially gainful employment" consistent 
with his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  See also VAOPGCPREC 75-91; 57 Fed. Reg. 
2317 (1992).  

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  38 C.F.R. § 
4.16(a).  

After careful review of record, the Board finds that an 
effective date of March 27, 2000, for the award of a TDIU is 
warranted.  As discussed above, the date of receipt of the 
claim for increase is March 27, 2000.  As a result of the 
Board's decision herein, the veteran's service-connected PTSD 
is now rated as 70 percent disabling effective March 27, 
2000.  His combined disability evaluation is 70 percent from 
March 27, 2000.  Moreover, as discussed above, the GAF score 
during the VA hospitalization in March 2000 was 40 and the 
examiner opined that the veteran was totally disabled.  
Therefore, the Board concludes that the veteran met the 
criteria for a TDIU at the time of his hospital admission on 
March 27, 2000.  An effective date prior to March 27, 2000, 
is not warranted because it is not factually ascertainable 
prior to that date that the veteran met the criteria for a 
TDIU.  

ORDER

Entitlement to an earlier effective date of March 27, 2000, 
for a 70 percent rating for PTSD is granted, subject to the 
criteria governing the payment of monetary benefits.

Entitlement to an earlier effective date of March 27, 2000, 
for a TDIU is granted, subject to the criteria governing the 
payment of monetary benefits.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


